Citation Nr: 0711529	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  95-04 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for intravenous (IV) 
drug use as secondary to service-connected major depressive 
disorder (MDD) with post-traumatic stress disorder (PTSD) 
symptoms.  

2.  Entitlement to service connection for a headache 
disorder.  

3.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease (DJD) of the right knee, prior to 
May 11, 2004.  

4.  Entitlement to an evaluation in excess of 60 percent for 
DJD of the right knee with total knee arthroplasty, from July 
1, 2005.  


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to February 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 decision of the St. Paul, 
Minnesota, Regional Office, which granted service connection 
for DJD of the right knee and assigned a 10 percent rating 
effective August 15, 2000, under Diagnostic Code (DC) 5003; 
denied service connection for headaches; and denied service 
connection for IV drug use.  

Thereafter, a notice of disagreement was received.  In 
February 2004, a statement of the case was issued and a 
substantive appeal was received.  Thus, all issues were 
perfected on appeal.  

In a May 2004 rating decision, a temporary total rating (TTR) 
was granted following right knee surgery.  A TTR was assigned 
from May 11, 2004 until June 30, 2004.  Beginning 
July 1, 2004, a 30 percent rating was scheduled to be 
assigned, under DC 5003-5055.  The right knee disability was 
recharacterized as DJD of the right knee with total knee 
arthroplasty.  

In December 2004, the Board remanded this case, along with 
other issues on appeal at that time, which have since been 
resolved.  The issue of a higher rating for right knee 
disability was not addressed.  

In July 2005, the RO granted a 60 percent rating for DJD of 
the right knee with total arthroplasty, from July 1, 2005 
(thus increasing the 30 percent rating scheduled to be 
assigned to 60 percent).  

In July and October 2005 supplemental statements of the case, 
the issue of an evaluation in excess of 10 percent for DJD of 
the right knee, prior to May 11, 2004, was not addressed.  

In a May 2006 rating decision, service connection was granted 
for MDD with PTSD symptoms and a 50 percent rating was 
assigned effective November 5, 1992 and a 100 percent 
schedular rating effective January 10, 2003.  Service 
connection was also granted for lumbosacral strain and a 
total disability rating based on individual unemployability 
(TDIU) was assigned, effective August 12, 2002.  Special 
monthly compensation based on housebound criteria and 
Chapter 35 educational assistance benefits were also granted.  
An appeal has not been perfected to any of those issues.  

In March 2006, the veteran and his representative clarified 
that they were not seeking a TTR beyond July 1, 2005, as a 
TDIU rating had been assigned.  However, they indicated that 
this was the only issue that they felt was on appeal which 
was not being pursued.  

In August 2006, a supplemental statement of the case was 
issued which addressed the issues of service connection for 
IV drug use and headaches.  The matter of the evaluation for 
right knee disability was not addressed.  

The issues of entitlement to service connection for a 
headache disorder; entitlement to an evaluation in excess of 
10 percent for DJD of the right knee, prior to May 11, 2004; 
and entitlement to an evaluation in excess of 60 percent for 
DJD of the right knee with total knee arthroplasty, from July 
1, 2005, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDING OF FACT

The veteran does not currently suffer from IV drug use/abuse.  


CONCLUSION OF LAW

Service connection for IV drug use/abuse is not warranted.  
38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304, 3.310(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim decided o the merits 
herein, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326. 

A letter dated in March 2005 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  
Although the notification letter was not sent prior to the 
initial adjudication of the claimant's claim, this was not 
prejudicial to the claimant since the claimant was 
subsequently provided adequate notice and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided in August 2006.  The claimant was 
allowed a meaningful opportunity to participate in the 
adjudication of the claim.  Thus, even though the initial 
VCAA notice came after the initial adjudication, there is no 
prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. 
427 (2006); full-Court consideration denied 20 Vet. App. 494 
(2006).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
records satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).


IV Drug Use

VA medical records dated in October and December 1970 
reflected that the veteran had a drug problem and a history 
of heroin addiction since 1967.  In October 1971, the veteran 
was hospitalized by VA for heroin addiction.  In January 
1972, he was again hospitalized in VA's Inpatient Drug 
Dependence Unit.  

In April 1972, the veteran was afforded a VA examination.  
The pertinent diagnosis was heroin addiction on methadone 
maintenance.  In October 1975, the veteran was afforded 
another VA examination.  At that time, he reported that he 
had stopped using heroin in 1972.  On an October 1975 
examination, he indicated that he had actually been off drugs 
since 1973.  

In October 1977, the veteran was again hospitalized by VA for 
treatment of heroin addiction.  In October 1978, he was 
treated for the same and also for cocaine use, which he had 
been using intravenously and by inhaling the drug.  

On a July 1979 VA examination, it was noted that the veteran 
had a long history of drug use and was still using drugs.  

In July 1990, the veteran was admitted to a VA Drug 
Dependency Treatment Program.  It was noted that the veteran 
had not used heroin for 17 years, but still used illegal 
drugs, specifically, cocaine as well as marijuana.  

Subsequent VA outpatient records dated in the 1990's 
reflected continued use of marijuana.  In September 1995, the 
veteran was afforded a VA examination; the veteran denied 
using heroin or cocaine, but admitted to the continued use of 
marijuana.  An August 1997 VA examination noted the same.  In 
October 1998, the veteran denied drug use.  In June 1999, the 
veteran indicated that he was using street drugs.  He had 
been using cocaine and marijuana for 2 weeks and had 
previously used them 6 months before that.  

On a September 2000 VA examination, the veteran indicated 
that he was not using illegal drugs.  In October 2001, the 
veteran was examined by VA and continued marijuana abuse was 
indicated.  It was also noted that the veteran was taking 
prescribed narcotics for headaches.  

In January 2003, the veteran was afforded a VA examination.  
It was noted that his polysubstance abuse was in full 
sustained remission, except for marijuana, which he used on 
occasion.  

In April 2003, correspondence was received from the veteran's 
representative in which service connection for IV drug use, 
as a symptoms of his PTSD/psychiatric problems, was claimed.  

In August 2004, a urinalysis showed marijuana use as well as 
narcotic use, although this reflected narcotic pain 
medication use, not IV drug use.  On a September 2004 VA 
examination, it was noted that the veteran had a long history 
of IV drug use, with regard to the etiology of diagnosed 
hepatitis C.  In March 2005, it was again noted that the 
veteran used marijuana as well as narcotic pain medication.  
On a March 2005 examination, it was also noted that the 
history of drug dependence was in remission.  It was 
subsequently indicted that the veteran used marijuana to 
relieve chronic pain from his other medical issues.  In June 
2005, it was indicated that the veteran used marijuana and 
also prescribed medications.  In July 2005, it was noted that 
the veteran was free of all illegal drugs.  In October 2005, 
it was documented that he was in a VA Narcotic Renewal 
Program.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service, but no compensation shall be paid if the disability 
is the result of the person's abuse of drugs.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  Service connection cannot be 
granted for any disease or injury incurred in active service 
if it is the result of the veteran's own willful misconduct, 
or due to abuse of drugs.  38 U.S.C.A. § 105(a); 38 C.F.R. § 
3.301(a).  

Thus, any claim for entitlement to direct or primary service 
connection for drug abuse is explicitly prohibited by law and 
regulation.  However, the veteran contends that he engaged in 
IV drug use due to his psychiatric disabilities.  As noted, 
he is currently service connected for MDD with PTSD symptoms.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held in Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001), that while statute prohibited the award of 
direct or primary service connection for alcohol or drug 
dependence, these provisions did not prohibit the award of 
secondary service connection for alcohol or drug dependence 
resulting from a service-connected disability.  See 38 C.F.R. 
§ 3.310(a).  

The record demonstrates that the veteran has a long history 
of drug use or drug abuse.  The veteran previously engaged in 
IV heroin and cocaine use and was addicted, at least, to 
heroin.  However, for over the past 6 years, the veteran has 
not participated in IV drug use.  His prior IV drug use is in 
full remission.  While the veteran has a varied history of 
marijuana and narcotic pain use during this time period, the 
issue before the Board is limited to service connection for 
IV drug use/abuse.  The veteran's claim was received in April 
2003.  From September 2000 onward, the competent medical 
evidence establishes that the veteran does not use IV drugs, 
despite his history of using IV drugs in the past.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F.3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In the absence of proof of a present disability, there can be 
no valid claim or the grant of the benefit.  Rabideau.  
Therefore, while drug abuse may be service-connected on a 
secondary basis, there is no current diagnosis.  Thus, 
service connection is not warranted.

Accordingly, service connection for IV drug use/abuse is 
denied.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.


ORDER

Service connection for IV drug use/abuse is denied.  


REMAND

Headache Disorder

March 1975 VA medical records showed that the veteran was 
seen for complaints of headaches after being in an 
altercation where he was hit on the head with a pistol.  In 
the 1990's, the veteran reported that he had a history of 
headaches and currently had headaches.  On a September 2000 
VA examination, it was noted that the veteran had very severe 
headaches.  On an October 2001 VA examination, it was noted 
that the veteran's headaches were muscle tension headaches.  
He was taking prescribed narcotics for the headaches.  On a 
January 2003 examination, chronic headaches were noted.  The 
veteran continued to complain of headaches in outpatient 
records, which also showed that the headaches were being 
treated with codeine.  In April 2004, it was noted that he 
had chronic migraine headaches.  In December 2004, frontal 
headaches were noted.  

The issue of service connection for headaches was previously 
remanded for a medical opinion to determine if a current 
headache disorder was related to service.  On a March 2005 VA 
Diabetes Mellitus examination, it was noted that the veteran 
reported that he had an inservice head injury, but this was 
not reflected in the service medical records.  Scarring on 
the facial area was noted to be from an automobile accident 
in the 1970's.  The examiner stated that the veteran's 
headaches were likely to be muscle tension headaches, 
although a migraine component could not be ruled out.  The 
examiner stated that she was unable to locate any reference 
to an inservice injury so she was unable to opine as to 
whether it was at least as likely as not that the veteran's 
headaches were incurred in service without resorting to 
speculation.  

In February 2006 outpatient records, it was noted that the 
veteran had chronic headaches, thought to be post-traumatic.  

In the prior Board remand in December 2004, a medical opinion 
was requested as follows, in pertinent part (the matter of 
employability is no longer at issue and has been eliminated):

The veteran should be afforded VA neurology or other 
examination as necessary to determine the appropriate 
diagnosis for a headache disorder and to determine the 
etiology of such disorder, if present.  The claims 
folders should be sent to the examiner for review of 
pertinent documents therein, to include the veteran's 
contentions that he has headaches as the result of a 
head injury incurred in service.  Any necessary 
diagnostic examinations or studies should be conducted.  
The examiner should assign a medical diagnosis for a 
headache disorder, if present.

The examiner should be asked to provide an opinion as to 
whether it is at least as likely as not (is there a 50 
percent or greater probability?) that any current 
headache disorder was incurred in service or as a result 
of injuries incurred in service, or has been chronic and 
continuous since service.  The examiner should state the 
basis (rationale) for the conclusions reached.  

As noted, the examiner felt unable to provide a medical 
opinion, without resorting to speculation.  However, a 
subsequent VA outpatient notation again referenced the 
possibility that the headaches are post-traumatic.  As noted, 
the type of examination afforded to the veteran was 
"Diabetes Mellitus."  

In light of the foregoing, the Board finds that the veteran 
should be afforded a VA neurological evaluation.  The 
examiner should again be requested to answer the questions 
posed above, as required by Stegall v. West, 11 Vet. App. 268 
(1998).  The examiner should also address the question of 
whether any current headache disorder is post-traumatic in 
nature, and, if so, is attributable to what traumatic 
incident.  


Right Knee Disability

As noted in the introductory portion of this decision, the 
matter of the evaluation of the service-connected right knee 
disability appears to have been dropped from the appeal.  
This matter is in appellate status.  The veteran and his 
representative indicated that they are not pursuing the 
matter of an extension of the TTR following right knee 
surgery, only.  Thus the issues of entitlement to an 
evaluation in excess of 10 percent for DJD of the right knee, 
prior to May 11, 2004; and entitlement to an evaluation in 
excess of 60 percent for DJD of the right knee with total 
knee arthroplasty, from July 1, 2005, remain in appellate 
status.  

Voluminous medical evidence has been added to the claims file 
since these matters were last addressed in a statement of the 
case (the 10 percent rating) or a supplemental statement of 
the case (the 60 percent rating).  See 38 C.F.R. 
§ 19.31(b)(1) (2006) (which stipulates that a supplemental 
statement of the case will be furnished if the RO receives 
additional pertinent evidence after a statement of the case 
or most recent supplemental statement of the case has been 
issued and before the appeal is certified to the Board and 
the appellate record is transferred to the Board).  

The Board realizes that the veteran's rating for his right 
knee disability, following the right knee surgery, must 
comply with the "amputation rule" set forth at 38 C.F.R. § 
4.68 which provides that the combined rating for disabilities 
of an extremity shall not exceed the rating for the 
amputation at the elective level, were amputation to be 
performed.  Nevertheless, the veteran has not withdrawn the 
issue of the higher evaluation (60 percent).  

Thus, the RO must reconsider the veteran's claim for both 
time periods, in light of this evidence and issue a 
supplemental statement of the case to the veteran.

Also, during the pendency of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, VCAA notice was not 
issued with regard to Dingess/Hartman.  As this case is being 
remanded, the veteran should be notified of such.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority as to 
the issues of service connection for a 
headache disorder; entitlement to an 
evaluation in excess of 10 percent for DJD of 
the right knee, prior to May 11, 2004; and 
entitlement to an evaluation in excess of 60 
percent for DJD of the right knee with total 
knee arthroplasty, from July 1, 2005.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  A notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  Schedule the veteran for a VA neurology 
examination to determine the appropriate 
diagnosis for a headache disorder and to 
determine the etiology of such disorder, if 
present.  The claims folders should be sent 
to the examiner for review of pertinent 
documents therein, to include the veteran's 
contentions that he has headaches as the 
result of a head injury incurred in service.  
Any necessary diagnostic examinations or 
studies should be conducted.  The examiner 
should assign a medical diagnosis for a 
headache disorder, if present.

The examiner should be asked to provide an 
opinion as to whether it is at least as 
likely as not (is there a 50 percent or 
greater probability?) that any current 
headache disorder was incurred in service or 
as a result of injuries incurred in service, 
or has been chronic and continuous since 
service.  

The examiner should address the question of 
whether any current headache disorder is 
post-traumatic in nature, and, if so, is 
attributable to what traumatic incident

The examiner should state the basis 
(rationale) for the conclusions reached.

3.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


